Citation Nr: 1758439	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1996 to January 2000 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran was afforded VA examinations for her hypothyroidism in March 2012 and January 2016.  However, the Veteran's representative, DAV, has alleged that the Veteran's January 2016 VA examination was inadequate as it does not address all of the symptom manifestations related to her condition, to include when unmedicated.  Specifically, her symptoms of constipation, mental sluggishness, fatigue, slow heart rate, sleepiness, hair loss, brittle nails, hoarse voice, and sensitivity to cold.  The Board agrees, noting that the examiner merely stated that the Veteran had normal thyroid function on Synthroid providing a conclusionary statement that therefore her tiredness is not due to hypothyroidism.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (once the VA undertakes the effort to provide an examination, it must provide an adequate one).  

Further, the Veteran asserts that several of her symptoms are not addressed by the rating schedule and that referral for extra-schedular consideration is warranted.  The Board also finds that consideration of an extraschedular rating is warranted under 38 C.F.R. §  3.321 (b)(1) as the Veteran has identified some symptoms associated with her hypothyrodisim disability that are not adequately contemplated by the schedular criteria. This question must be referred to VA's Director of Compensation Services or the Undersecretary for Benefits; the Board cannot adjudicate this question in the first instance. 
 
In addition, all outstanding VA and private medical records should be obtained and associated with the claims file.

 Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran an application form for a TDIU (VA Form 21-8940).

2. Obtain all outstanding, pertinent VA medical records, and associate these records with the claims file.

3. Request that the Veteran identify and provide authorization for VA to obtain any outstanding private medical records pertinent to her hypothyroidism and related symptoms, including both recent records and records from during the entire course of her hypothyroid condition.  See, e.g., Veteran's April 2016 letter to the VA (citing to supporting statements by current, unnamed private endocrinologist).

4. Then, schedule the Veteran for a new VA examination with an endocrinologist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  The examiner should provide the following requested information:

a) All pertinent symptomatology and findings must be reported in detail.  The examiner should identify and address all manifestations of the Veteran's service connected hypothyroidism, including, but not limited to, the Veteran's specifically alleged symptoms, such as:  fatigue or tiredness; sleepiness; mental sluggishness; constipation; weight gain issues; low heart rate; loss of hair; brittle nails; sensitivity to cold; menstruation problems; and hoarse voice.

b) The examination should address, among other issues, whether the Veteran's hypothyroidism condition results in symptoms of fatigability; the requirement for continuous medication for control; constipation; mental sluggishness; muscular weakness; mental disturbance (including with dementia, showing of thought, depression); weight gain; cold intolerance; cardiovascular involvement; bradycardia (less than 60 beats per minute); or sleepiness.

c) The examiner should address whether the Veteran's symptoms indicate that her condition has become worse or improved during different time periods, making separate and distinct rating periods appropriate.  

The examining clinician should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.
5. After completing the VA examination requested above, refer the matter of entitlement to a an initial disability rating in excess of 10 percent for hypothyroidism, on an extraschedular basis, to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. §  3.321  (b)(1). This must include consideration and the application of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) as to awarding an extraschedular rating on the basis of the collective impact of service-connected disabilities.

6. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

